Citation Nr: 0412866	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
pension benefits, originally in the amount of $11,304, was 
timely filed.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 determination of the 
VA Debt Management Center in Fort Snelling, Minnesota.  The 
veteran filed a notice of disagreement (NOD) in April 2003.  
The Hartford RO Committee on Waivers and Compromises (COWC) 
issued a statement of the case (SOC) in June 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2003.  

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The United States Court of Appeals for Veterans Claims has 
held that the VCAA is not applicable to cases involving 
waiver of indebtedness.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  That notwithstanding, it appears that further RO 
development of the claim on appeal is warranted.

Pursuant to the governing legal authority, an applicant has 
180 days from the date of notification of an indebtedness in 
order to request relief from recovery of overpayment of 
benefits.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.963(b), 3.1(q) (2003).  The 180-day period can be extended 
if the individual requesting a waiver demonstrates that there 
was a delay in the receipt of the notice as a result of an 
error by VA or the postal authorities or due to other 
circumstances beyond his control.  If the requester 
substantiates a delay, the 180-day period shall be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  38 C.F.R. §§ 1.963(b), 3.1(q).

In December 2002, the Debt Management Center (DMC) informed 
the veteran by letter that his request for waiver of his 
pension indebtedness of $11,304.00, had been denied because 
he had failed to submit his application for waiver within 180 
days of the date of the notification of his indebtedness.  In 
the December 2002 letter, the DMC noted that the veteran had 
previously been notified of his indebtedness, the right to 
request waiver, and the 180-day time limit for filing an 
application for waiver.  A copy of the referenced 
notification letter, however, is not of record.  

An associated December 2002 Decision on Waiver of 
Indebtedness from the DMC reflects that according to a DMC 
CAROLS (Centralized Accounts Receivable Online System) letter 
screen, the veteran was notified of his waiver rights by 
letter dated April 7, 2002.  A letter from the veteran 
requesting waiver of the debt was received November 19, 2002.  
In the above noted August 2003 VA Form 9, the veteran 
reported that he was on permanent disability and taking many 
drugs that often left him feeling confused.  He indicated 
that, ". . . at the time of filing for request for waiver I 
honestly thought I had much more time to file."  

The Board notes that the DMC does not maintain hard copies of 
its notification letters, but instead maintains a 
chronological history in its master files.  In this case, 
given the veteran's comments in his VA Form 9, it would 
appear that a notification letter from the DMC was sent to 
the veteran, although it can not be confirmed when the letter 
was sent, or otherwise what was contained in the letter.  As 
such, the Board is unable to determine whether the appellant 
has be afforded all appropriate due process considerations.  

The Board is cognizant that in any waiver decision involving 
a debt under DMC jurisdiction, where timeliness of the waiver 
request is at issue, the DMC is to provide: (1) verification 
in the form of a signed, written certification from DMC 
management identifying the date of dispatch of the initial 
notice of indebtedness and right to request waiver; (2) a 
printout of the screen from CAROLS that indicates the date of 
dispatch of the DMC's initial notice to the debtor with a 
statement that explains the details of the screen and a copy 
of the type of form letter sent to the debtor; and (3) a copy 
of any correspondence received from the debtor in response to 
the initial notice of indebtedness and right to request 
waiver.  The RO's COWC is to make the written declaration, 
the CAROLS screen printout (with the statement of 
explanation), the copy of the VA form letter sent to the 
debtor, and the copy of the debtor's response a part of the 
permanent record.  See OF BULLETIN 99.GC1.04 (May 14, 1999), 
from the Acting Associate Deputy Assistant Secretary for 
Financial Policy.  

A review of the claims file reflects that the requirements of 
OF BULLETIN 99.GC1.04 have not been fulfilled.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should, to the extent 
possible, obtain from the DMC (1) 
verification in the form of a signed, 
written certification from DMC management 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver; (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
indicates the date of dispatch of the 
DMC's initial notice to the veteran with 
a statement that explains the details of 
the screen and a copy of the type of form 
letter sent to the veteran; and (3) a 
copy of any correspondence received from 
the veteran in response to the initial 
notice of indebtedness and right to 
request waiver.  

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate, as appropriate, 
the veteran's claim on appeal as to 
whether a request for waiver of 
overpayment was timely filed.  

4.  If the claim on appeal remains 
denied, the RO must furnish to the 
veteran an appropriate supplemental SOC 
(to include citation to all additional 
legal authority considered, and clear 
reasons and bases for all 
determinations), and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




